Citation Nr: 1819310	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a multiple joint disorder, to include the right wrist and bilateral ankles.

2.  Entitlement to a rating higher than 20 percent for residuals of a right knee injury with early degenerative arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to April 1987, with periods of verified and unverified reserve component service. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Virginia, so the matter is now handled by the RO in Roanoke, Virginia. 

The Veteran testified at a hearing before the Board in June 2000.  A transcript is of record.  In May 2008, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of his claims.

In a November 2000 Board decision, the Board declined to reopen the claim for entitlement to service connection for a condition affecting multiple joint, including the wrists and ankles, and granted an increased evaluation of 20 percent for residuals of a right knee injury with early degenerative arthritis.  The Veteran appealed the November 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, in April 2001, vacated the Board's November 2000 decision.  

During the 20 years the appeal has been pending, the claims have been reviewed and remanded multiple times (June 2003, February 2006, July 2010, December 2014, and May 2016) for additional development, to include obtaining numerous VA examination and opinion reports addressing the claims in light of the most recent Court determinations.  There is no indication that additional development at this juncture will provide evidence in support of claims, nor will additional development result in additional compensation as the Veteran is already in receipt of 100 percent schedular disability rating.  

Concerning a claim for entitlement to a total disability rating based on individual unemployability (TDIU), effective November 16, 2016, the Veteran has been in receipt of 100 percent scheduler disability rating.  The Board notes that in Rice v. Shinseki, the Court held that entitlement to a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU.  Accordingly, the Board finds that Rice is not applicable in this case.

In this regard, the Board apologies to the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The weight of the competent medical evidence is against a finding of a current a multiple joint disorder affecting the right wrist and bilateral ankles.

2.  The Veteran's right knee disability is manifested by arthritis; complaints of pain, knee popping, cracking, buckling and giving way; flexion limited to no less than 115 degrees and full extension; with no objective findings of moderate lateral instability and subluxation.


CONCLUSION OF LAW

1.  The criteria for service connection for a multiple joint disorder affecting the right wrist and bilateral ankles have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for a rating higher than 20 percent for residuals of a right knee injury with early degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a multiple joint disorder, to include tendonitis of the right wrist and bilateral ankles.

The service treatment records show that in May 1977 the Veteran was seen for right wrist pain and an assessment of mild sprain was recorded.  In August 1978 he was treated for a mild ankle sprain.  The remainder of the service treatment records contain no complaints, history or findings consistent with a wrist or ankle disorder, or a multiple joint disability.  The February 1987 separation examination was negative for any diagnosis of tendinitis, and there was no notation of any chronic ankle or wrist disability on the medical history portion of that examination and the Veteran's upper and lower extremities were clinically evaluated as normal.  

VA outpatient treatment records dated from April 1991 through July 1991 failed to disclose any diagnosis of tendinitis of multiple joints.  In 1995, a clinician noted that the Veteran's ankle had full range of motion.  An April 1995 VA examination did not include entry of any diagnosis of tendinitis of any joint.  Imaging studies of the right heel in 1996 revealed no abnormalities and the clinician indicated that there was no explanation for the Veteran's subjective complaints of right heel pain.  

Private medical records dated in August 1997 reflect a diagnosis of bilateral retrocalcaneal bursitis with insertional Achilles tendinitis.  Private medical records dated in May 1998 reflect that the Veteran sustained tendinitis of the right arm, elbow, and wrist in May 1998 following an automobile accident. 

On VA examination in May 2003 the Veteran reported recurrent right wrist and bilateral ankle pain.  The examiner noted no established diagnoses.  On examination of the right wrist and ankles, there was no weakness, fatigability, decreased endurance, incoordination or flare ups.  There was no tenderness to palpation, swelling or deformities.  No abnormalities were noted.  The examiner noted recurrent right wrist and ankle pain, with no diagnosis established.

A clinical treatment note in February 2004 the Veteran described a right ankle sprain incurred when his knee gave way and caused him to fall.  The clinician noted full range of motion of the ankle and right wrist, with no evidence of effusion or ligamentous instability. 

A VA examiner in February 2004 noted a right wrist ganglion cyst, developed after service, and not due to active duty.  The examiner also opined that the Veteran's right ankle and left ankle disabilities were less likely than not due to any service related injury because examination failed to provide objective evidence of a diagnosable disorder.  In this regard, x-rays of the wrists and ankles were normal.  Although there were records pertaining to ankle pain, there was no documentation in the medical records of any service related injury that may have caused the Veteran's claimed ankle condition, and the etiology of the claimed right ankle complaints was unknown.

In June 2005 a clinician noted a left ankle sprain since 1979.  Reportedly, the Veteran continued to experience pain, swelling, difficulty walking and arthritis in joint.  However, imaging studies of the right wrist and right ankle were within normal limits, and left ankle x-rays revealed small heel spur and calcification in soft tissues.  Thus there was no objective evidence of a chronic right wrist or ankle disorder.  

On VA examination in March, 2007 the VA examiner opined that a right wrist and  bilateral ankle conditions were not related to service due to the fact that there was no chronic recurrent complaint with regard to any of these conditions documented in service.  Additionally, it was very doubtful that a knee disorder could aggravate any condition of the wrist or ankles, and in any event, a wrist or ankle disability was not shown.   

On VA examination in April 2015, the examiner noted bilateral calcaneal spurs and opined that these findings were less likely than not incurred in or caused by the claimed in-service injury, event, or  illness.  The examiner based the opinion on the lack of objective evidence in the claims file to support a diagnosis, treatment or nexus during military years for an ankle condition.  Concerning the right wrist, the examiner noted that there were no symptoms indicative of a disorder at that time and no objective evidence to support a diagnosis.  As such, the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

An addendum opinion was obtained in September 2015.  The examiner explained that the Veteran's calcaneal spurs is calcium build up from straining the foot muscles over months and had no relationship to the ankles.  Additionally, the Veteran's treatment records, including on separation from service, did not document a right wrist disability.  Therefore, following a review of the claims file the examiner opined that it was less likely than not that the Veteran's claimed disorder had its onset during service, or was causally related to his active service, or was  proximately due to or aggravated by his service-connected bilateral knee and/or bilateral shoulder disabilities.  

On VA examination in June 2017, the Veteran reported recurrent ankle twists since 1978.  Following a review of the evidence and an examination of the Veteran, the examiner found there was no objective medical evidence present of a chronic ankle disability for either ankle which would warrant a diagnosis.  In regards to the wrist, the examiner noted that there was no objective medical evidence present of a chronic right wrist disability which would warrant a diagnosis.  There were only subjective complaints of pain not supported by objective evidence of pathology of the right wrist or ankles.  Accordingly, the examiner opined that as there was no diagnostic pathology present to warrant a diagnosis of any bilateral ankle or right wrist disability, and as such, it was not likely that these conditions would be related to active duty service or aggravated by any service-connected disability, or the result of any service connected disability.

Initially, the Board notes that throughout the course of the claim, the Veteran has been afforded multiple examinations to evaluate the claimed multiple joint disorder, to include the right wrist and bilateral ankles, and all identified evidence, including private clinical records, has been obtained.  With regard to the adequacy of the examinations, the Board notes that the VA examiners considered the Veteran's history, complaints, and reported clinical testing findings.  For these reasons, the Board finds that the VA examinations and clinical evidence of record are adequate for rating purposes.  It is unlikely that additional development will result in evidence needed to substantiate the claim, such as a diagnosis of a chronic right wrist, right ankle or left ankle disorder, much less a diagnosable disorder having onset in service or related any aspect of the Veteran's service, more than 30 years ago.  The Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claim and the Board will proceed to consider the claim on the merits.

Next, considering the multiple examination findings noted throughout the pendency of this appeal, the weight of the evidence is against a finding that the Veteran has been diagnosed with a specific diagnosis for the right wrist, right ankle or left ankle, during the 20 years appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

While the VA examiners acknowledged the Veteran's complaints of pain, bilateral ankle disorders and/or a right wrist disability were repeatedly not found on examination and not diagnosed.  Likewise, no chronic disability is reflected in the treatment records.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a diagnosable multiple joint disorder affecting the right wrist and ankles, the Board must conclude the Veteran does not currently suffer from such disability.  

To the extent that that have on occasion been noted after 1997, the VA examiner in April 2015 explained that bilateral calcaneal spurs was a calcium build up from straining the foot muscles over months and it affected the foot, not the ankle.  Accordingly, the examiner found that there was no etiological relationship, biomechanically or physiologically, between calcaneal spurs and the claimed ankle disorders, to include the 1978 mild ankle sprain.    

The Board finds that the VA examiners' opinions are the most probative of record as the opinions were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports and opinions, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim for service connection for a multiple joint disorder, to include the right wrist and bilateral ankles.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

Based on the examiners' opinions, the Board cannot reach a finding that the Veteran has a current multiple joint disorder affecting the right wrist and bilateral ankles, that is related to service.  There are no contrary opinions of record.

Although the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current conditions are due to service.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of the Veteran's assertions, medical opinions were sought based on a review of the entire medical record which were negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Veteran has not been diagnosed with a current multiple joint disorder affecting the right wrist and bilateral ankles for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and the claim for service connection for a current multiple joint disorder affecting the right wrist and bilateral ankles must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Increased rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran alleges that his right knee disability is more severe than the assigned 20 percent disability rating.  In statements and at hearings, the Veteran has endorsed right knee popping, cracking, buckling and giving way causing falls.

By way of background, in a rating decision issued in March 1989, the Veteran was granted service connection for a right knee disability, based on service medical records reflecting right knee injuries during service, and radiologic examination in January 1989 which disclosed a calcification in the region of the inferior patellar tendinous insertion.  That disability was evaluated as noncompensable, effective in July 1988, and was increased to a 10 percent rating, effective in December 1994,  under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In November 2000, the Board granted an additional 10 percent rating by analogy to Diagnostic Code 5003, on the basis that there was radiologic evidence of some objective pathology of the joint.

The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

The Board has also considered whether separate or increased evaluations are warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula and no evidence of genu recurvatum to warrant a rating under Diagnostic Code 5263.  Hence, the Board will not discuss these Diagnostic Codes any further.

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1. 

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis added). 

VA's General Counsel has held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September 2004).  In contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

On VA examination conducted in April 1995, there was medial instability of the right knee on lateral valgus stress and crepitance around the patella.  Range of motion of the right knee was described as full.  There was objective evidence of calcification in the inferior patellar tendinous insertion.  

On VA examination in May 2003, the Veteran complained of pain and instability of the right knee.  There was no weakness, fatigability, decreased endurance, incoordination or flare-ups.  X-rays revealed mild degenerative joint disease.   

In July 2005, the a VA examiner noted crepitance present, but no ankylosis.  Range of motion was 0 to 140 degrees with pain at 110 degrees.  After repetitive use the right knee was limited by pain but not additionally limited by fatigue, weakness, lack of endurance or incoordination.  X-rays were stated to be normal.  Drawer and McMurray's tests were within normal limits.  

On VA examination in March 2007 the Veteran reported constant right knee pain. Physical examination showed that his gait was within normal limits with no requirement for an assistive device on ambulation.  There were signs of guarding on movement with crepitus.  Range of motion was given as flexion to 110 degrees, with pain at 105 degrees and extension to 0 degrees.  The joint function was not additionally limited due to pain, fatigue, weakness, incoordination or lack of endurance on repetitive motion.  The anterior and posterior cruciate ligaments stability tests, the medial and lateral collateral ligaments stability tests, and the medial and lateral meniscus tests, were within normal limits.  The examiner diagnosed residuals of a right knee injury with early degenerative arthritis.

On VA examination in September 2013, right knee flexion was to 115, with no limitation of extension.  There was no objective evidence of painful motion.  No additional limitation of motion with repetitive movement.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no flare-ups in symptoms.  There was no pain on movement.  The observed abnormalities on x-ray and examination were described as mild to moderate.  There was no occupational impact from the right knee disability.  

On VA examination in June 2017, the examiner noted subjective complaints of recurring knee pain that required Tylenol and steroid injections into the joint.  Flexion of the right knee was normal at 140 degrees and extension was normal at 0 degrees.  There was no objective evidence of painful motion noted.  No additional limitation of function or loss of motion was noted upon repetitive testing, repeated use, or during flare ups.  There was objective evidence of crepitus.  Muscle strength was normal at 5/5.  There was no atrophy of the leg muscles or ankylosis of the knee joint.  There were no episodes of recurrent subluxation or lateral instability. Instability testing revealed no abnormalities. 

Initially, the Board notes that the Veteran has been afforded multiple examinations to evaluate the right knee disability throughout the past 20 years, and all identified evidence, including VA and private clinical records, has been obtained.  With regard to the adequacy of the examinations, the Board notes that the VA examiners considered the Veteran's history, complaints, and rendered appropriate diagnoses.  For these reasons, the Board finds that the VA examinations and private clinical evidence of record, overall, is adequate for rating purposes.  While some of these examinations would not meet the requirements of the Court (as some of them were done well before the most recent Court decisions regarding the evlautions of knees), the Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claim and the Board will proceed to consider the claim on the merits. Moreover, there is no indication that additional development at this juncture will provide evidence that would result in a higher disability rating for the Veteran's right knee disability.  In fact, the most recent examination findings appear to show improvement.   

Next, the Board notes that Diagnostic Code 5003 cannot serve as the basis for higher ratings for the right knee disability, inasmuch as the knee is a single joint.  A maximum rating of 10 percent would be assigned for the knee under Diagnostic Code 5003, therefore a higher rating is not warranted.  38 C.F.R. § 4.71a. Diagnostic Code 5003. 

Pertaining to limitation of motion of the right knee, the range of motion findings detailed above, throughout the appeal, do not show limitation so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  In this regard, during the course of the claim the Veteran's right knee flexion has been shown to be limited to, at worst, more than 100 degrees.  He has also exhibited full left knee extension with pain, throughout the appeal.  As such, the evidence does not reflect limitation of motion to a compensable level under Diagnostic Codes 5260 and 5261, as his range of motion was beyond required flexion limited to 45 degrees and extension limited to 10 degrees, even when considering Deluca factors.  See DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a higher rating or separate ratings for limitation of extension and/or flexion of the right knee are not warranted. 

Although the Veteran has reported pain associated with his range of motion, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."   Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that he should be given the maximum disability ratings under Diagnostic Codes 5260 and 5261 simply because he experienced pain throughout the range of motion of the right knee.  Id.

The Veteran is also in receipt, of a 10 percent disability rating under Diagnostic Code 5257 for recurrent subluxation and lateral instability of the knee.  As previously noted, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a.  While VA examination reports in 1995 and 2003 noted right knee instability, there is no indication that any instability found to have been present was moderate in severity.  Additionally, while subsequent medical evidence continued to reflect the Veteran's reports of popping, grinding and crepitus, along with giving way of the knee joint, the Veteran's right knee has been found to be stable on all examinations and episodes of recurrent subluxation or lateral instability have not been recorded.  

Accordingly, a rating higher than the currently assigned disability rating for recurrent subluxation and lateral instability of the knee is not warranted.  38 C.F.R. § 4.71a Diagnostic Code 5257.

For all the foregoing reasons, disability ratings higher than the combined 20 percent rating currently assigned must be denied.  In reaching the decision the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher and/or separate ratings for the right knee disability.  See 38 U.S.C. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, beyond which has not been addressed.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further development in this case, beyond the development already, done, is simply not warranted. 


ORDER

Service connection for a multiple joint disorder, to include the right wrist and bilateral ankles, is denied.

A rating higher than 20 percent for residuals of a right knee injury with early degenerative arthritis is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


